Title: To James Madison from Edmund Pendleton, 13 May 1782
From: Pendleton, Edmund
To: Madison, James



My Dear Sir
Virga May 13th 1782
The last of yr favrs I have to acknowledge is that of April the 23d., a subsequent one I missed hitherto, as I was not return’d from Richmond when the Post rider pass’d my House & he carried it there, but I had left that place before his arrival, & must wait his return for the pleasure of receiving it. I am however in more anxiety for your next, as I expect in that a confirmation of a piece of News Which has been brought from your City that has almost intranced Us; No less than Our darling Independancy having been acknowledged by Parliament; a measure so pleasing and important, & at the same time so unlook’d for at this juncture, when the Ministry had Menaced a more Vigorous prosecution of the War than ever, that we scarce can give credit to repeated Assertions of its reality, by several credible Passengers from thence, and I must wait two days more ’til I shall have from you an Account I can depend on. If it be so, and a general Peace not in Treaty, it will become Us to be on our guard, since they must mean, whilst continuing the War against our good Ally, to trie every Art of Corruption to detach Us from them, and endeavour to seduce Us into a Seperate Peace, a more certain destruction than their Arms could ever have brought upon Us; But on this head I am not uneasy, since it being impossible that any friend to America can make a proposition of that sort, I hope the Uttering such a Sentiment, will be considered as marking the author for an Enemy, and stop his influence.
Whether this great event has taken place or not, Our Eyes must be turn’d to the West Indies, as the great Theatre for playing this Campaign; whether it will be real Tragidy which may decide the fate of the War, Or a Repetition of the Farce acted for two or three seasons in the British channel, time must decide; in the former case we have much to hope from the Superiority of our Allies.
I left Richmond  had appeared, which number  79 are  Jeffer
